DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “105b” has been used to designate both sets of tines in figure 1. It appears that one of the sets should be relabeled with “105a”
reference character “408” has been used to identify different sets of interlocking engagement elements in figures 5a and 5b
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification

The disclosure is objected to because of the following informalities: reference number 408 has been used to identify both a first set of interlocking engagement elements and a second set of interlocking engagement elements, when figures 5a and 5b shown them to be separate components. 
Appropriate correction is required.

Claim Objections

The claims are objected to because of the following informalities:
Claim 4 reads “planer” and should read “planar”  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a first position" in line 9 and “at least one other position” in line 11. Claim 1 also recites “a first position" in line 16 and “at least one other position” in line 17.  It is not clear if each instance of “a first position” refers to the same position, or two different positions altogether. Similarly, it is unclear if each instance of “at least one other position” refers to the same position, or two different positions altogether. From the disclosure, it appears that the repeated terms do not refer to the same positions of the rake, and that there are at least four distinct positions; the claims should be amended to clearly reflect the true amount of positions. 
Claim 1 recites “wherein the first and second yard rake tines extend outwardly in opposite directions” in line 17-18. A first direction has not been set forth to make clear which direction “opposite directions” refers. It is not clear if the tines are to extend opposite from each other, or opposite from a direction of the first position. 
Claim 16 recites the limitations “a second handle” and “a second control line” in lines 1 and 3, respectively. There is insufficient antecedent basis for these limitations in the claim, as a first handle and first control line have not yet been set forth.
Claim 19 recites “the slot” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected for the same reasoning used to reject claim 1. 
Claims 2-17, 19 and 20 are rejected for their dependency upon claims 1 and 18, respectively.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Urrutia (US 20150296705 A1) in view of Pollington (GB 2402359 A).

Regarding claim 1, Urrutia discloses a device comprising: 
an elongated handle (16) having a proximal end and a distal end; 
a handle coupling device attached to the distal end of the elongated handle, the coupling device having a tubular head (90) and a plurality of spaced legs (46, 52) extending distally from the tubular head; 
a first attachment device (28) pivotally coupled to a distal end of a first leg of the handle coupling device and a second attachment device (30) pivotally coupled to a distal end of a second leg the handle coupling device; and 
a first set of yard rake tines (24) rotatably coupled to the first attachment device and a second set of yard rake tines (26) rotatably coupled to the second attachment device, wherein the first and second sets of yard rake tines are configured for a user to be able to rotate the first and second yard rake tines between a first position wherein the tines extend outwardly to perform as a rake (see fig. 1) and at least one other position wherein the first and second yard rake tines extend outwardly in opposite directions (see fig. 2, the tines lie in a plane perpendicular to which they were positioned in figure 1) to perform as a grabbing device.
Urrutia does not disclose wherein the first and second attachment devices are configured for a user to be able to pivot the first and second attachment device between a first position wherein the first and second attachment device are essentially orthogonal to the elongated handle and at least one other position wherein the first and second attachment device are other than orthogonal to the elongated handle.
In the same field of endeavor, Pollington discloses attachment devices (6) pivotable (about 5) between a position orthogonal (in the direction of the upper arrow, fig. 2) to a handle (1) and a position not orthogonal to a handle (in the direction of the lower arrow, fig. 2). 
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Urrutia with the ability to pivot adjustment devices between a first position wherein the first and second attachment device are essentially orthogonal to the elongated handle and at least one other position wherein the first and second attachment device are other than orthogonal to the elongated handle, as disclosed by Pollington, as a way of allowing an operator to use the rake in a plurality of postures. 

Regarding claim 2, Urrutia, of the resultant combination discloses the device of claim 1, wherein the first and second sets of yard rake tines rotate between the first position and the at least one other position in essentially the same plane (the tines rotate in a plane orthogonal to the handle).

Regarding claim 3, Urrutia, of the resultant combination discloses the device of claim 1, wherein in the at least one other position, the first and second attachment devices are in a plane essentially parallel to an axis of the elongated handle (see fig. 2).

Regarding claim 4, Urrutia, of the resultant combination, discloses the device of claim 1, wherein the first and second attachment devices have a generally planer structure that are essentially in the same planes as the first and second set of tines (see fig. 1-3).

Regarding claims 5 and 18, Urrutia, of the resultant combination, discloses the device of claim 1, comprising a support device (55, 56) pivotally coupled to the first and second attachment devices therewith forming a dual axis hinge between the first and second attachment devices.

Regarding claim 6, Urrutia discloses the device of claim 5, wherein the axes of the hinge are in a same or a parallel plane as the first and second attachment devices (see fig. 3, the axes are approximately parallel to a plane defined by 28, 30 and their tines), and wherein the axes of the hinge in the first position of the first and second attachment device are essentially orthogonal to the elongated handle (they are orthogonal depending upon the rotated position of the handle, as provided by Pollignton in claim 1 above) and in the at least one other position the first and second attachment device the axes are other than orthogonal to the elongated handle.

Regarding claim 7, Urrutia discloses the device of claim 5, wherein the first and second attachment devices (28, 30) are coupled along their respective proximal edges to the hinged support device (see fig. 3).

Regarding claim 8, Urrutia, of the resultant combination, discloses the device of claim 1, comprising interlocking engagement elements (96, 57, 58) for locking the first and second attachment device in the first position wherein the tines extend outwardly to perform as a rake (paragraph 0039).

Regarding claim 9, Urrutia, of the resultant combination, discloses the device of claim 1, comprising a first control handle (90) pivotally coupled to the elongated handle, a first control line (100) having a proximal end coupled to the first control handle and a distal end coupled to at least one of the first and second attachment devices, the device configured therewith to cause the first and second attachment devices to fold by pulling the first control line via the first control handle (paragraph 0038).

Regarding claim 10, Urrutia, of the resultant combination, discloses the device of claim 9, comprising a support device (41) with a slot (43a, b) therein pivotally coupled to the first and second attachment devices therewith forming a dual axis hinge between the first and second attachment devices, the first control line coupled at its distal end to the slot in the support device.

Regarding claim 12, Urrutia, of the resultant combination, discloses the device of claim 9, wherein the first control line (100) passes through a conduit provided by the tubular head (90).

Regarding claim 15, Urrutia, of the resultant combination, discloses the device of claim 1, wherein at least one of the first and second attachment devices (28, 30) comprise a circular flanged structure that forms a circular slot for receiving a correspondingly shaped structure on at least one of the first and second sets of yard rake tines (24, 26).

Regarding claim 16, Urrutia, of the resultant combination, discloses the device of claim 1, comprising a second control handle (90) pivotally coupled to the elongated handle, a second control line (100) having a proximal end coupled to the first control handle and a distal end coupled to at least one of the first and second set of tines, the device configured therewith to cause the at least one of the first and second set of yard rake tines to rotate relative to at least one of the first and second attachment devices by pulling the second control line via the second control handle (paragraph 0038).

Regarding claim 17, Urrutia, of the resultant combination, discloses the device of claim 16, wherein the second control line pass through a plurality of slots (43a, 43b) in the first and second attachment devices.

Regarding claim 19, Urrutia, of the resultant combination, discloses the device of claim 18, comprising a first control handle (90) pivotally coupled to the elongated handle, a first control line (100) having a proximal end coupled to the first control handle and a distal end coupled to the slot in the support device, the device configured therewith to cause the first and second attachment devices to fold by pulling the first control line via the first control handle (paragraph 0038).


Allowable Subject Matter

Claims 13, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6101799 A discloses a cable used to actuate a gripping rake.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         

/M.I.R./               Examiner, Art Unit 3671